DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are pending:
		Claims 1-15 are allowed. 
Terminal Disclaimer
The terminal disclaimer filed on 03/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,894,728 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are Frei (USPN 2,149,764) and Johnson (USPN 5,622,622). 
	Frei teaches a magnetic fluid treatment system chamber (Fig. 1; see C1/L1-6) comprising: a fluid inlet (Fig. 1, inlet 3 (Fig. 1, port 3); see C2/L50-54); a fluid outlet (Fig. 1, outlet 4 (Fig. 1, port 4); see C2/L53-55) opposite the fluid inlet (see C1/L50-55); a fluid flow path (see C2/L50-55) from the fluid inlet to the fluid outlet (Fig. 1); a plurality of axially oriented magnets (Fig. 1, axially oriented magnets 9 (Fig. 1, magnets 9); see C5/L24-26 teaches axially), each of the plurality of axially oriented magnets having a north face and a south face (poles; see C2/L25-26), wherein each of the faces abuts (Fig. 1) one of the rods (Fig. 1, rod 15 (Fig. 1, bolt 15); see C2/L33-36).
	Additionally, Frei shows a different embodiment in Figs. 4-10 having a plurality of rods (Fig. 10, rods 43 (Fig. 10, riveted bars 43); see C3/L63-66) circumferentially spaced about (indicated by annular baffle plates 41 shown in Fig. 10) the flow path, wherein the plurality of rods are parallel to the flow path (Fig. 4).
	Frei does not teach ferrous metal.  

	While all the claimed features are known in the art, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the individual features from the different embodiments of Frei and the embodiment of Johnson because combining all the elements would alter the behavior of the magnetic fields and there is no motivation or suggestions to do so. Therefore, the prior art fails to render claim 1 obvious and for this reason claim 1 is allowable. Dependent claims are hereby allowed due to dependency from allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778